Citation Nr: 1541525	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability, status post total knee replacement.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to a temporary total disability rating based on the need for convalescence following a total knee replacement to the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965. 

This matter is on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, but has waived his right to initial review by the RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The residuals of the Veteran's total right knee replacement have been characterized by pain and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees or nonunion of the tibia and fibula, with loose motion, requiring a brace, has not been shown.

2. The Veteran's left knee disorder was not shown in service or for many years thereafter, and is not related to service or to his service-connected right knee disability. 

3.  A temporary total disability rating based on the need for convalescence is not warranted for a disorder that is not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a right knee disability, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5055 (2015).

2.  The criteria for entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3. The criteria for a temporary total rating based on the need for convalescence following a total knee replacement to the left knee have not been met.  38 U.S.C.A. §§ 5107, 7104 (West 2014 & Supp. 2015); 38 C.F.R. § 4.30 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in February 2011 and June 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in September 2014.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the extent of his knee symptoms, and how his left knee symptoms began.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran has submitted a claim for an increased rating for his service-connected right knee disability.  Since he underwent a total knee replacement in November 2010, he is currently assigned a 30 percent disability rating, which has been in effect since January 1, 2012, under 38 C.F.R. § 4.71a, DC 5055 (addressing residuals of a total knee replacement).  In order to warrant a rating in excess of 30 percent, the evidence must show:
* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent under DC 5055); 
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256); 
* Limitation of extension to 30 degrees (40 percent DC 5261); or 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262). 
See 38 C.F.R. § 4.71a, DC 5055 (2015).

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, at a VA examination in February 2011, the Veteran stated that he experiences "intermittent aching pain" that he rates about a 3/10.  However, it improves after use, and he is able to walk for up to 30 minutes at a time.  He has also found that icing the knee is helpful.  While he uses handrails, he is still able to climb stairs.  Upon examination, he appeared healthy with an unassisted antalgic gait.  While his range of flexion was limited, it was limited by pain to only 60 degrees.  There was also no indication of instability, weakness, guarding, abnormal movement or atrophy.  Postoperative X-rays revealed no abnormalities in the knee joint.  

Moreover, at a VA examination in June 2013, the Veteran stated that his knee becomes painful if he is particularly active during the day.  However, he is still able to walk "at least 15 miles per week."  Upon examination, he exhibited 130 degrees of flexion without any additional limitation due to pain and full extension.  No changes in range of motion were observed after repetitive motion.  There was also no functional impairment, such as excess fatigueability, weakened movement or deformity.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As would be expected, there was also no instability.  X-rays of the knee in June 2013 were normal, with no evidence of hardware failure or loosening.  

The evidence shows that the Veteran has sought treatment for some right knee pain.  For example, in December 2013 he complained of pain for the past month along the anterolateral side of the knee.  However, a bone scan taken at that time failed to reveal any abnormalities in the prosthetic joint.  A private physician submitted a report in September 2014, indicating the Veteran's complaints of pain when climbing stairs.  However, his range of motion was only slightly limited, and his observed symptoms were limited to pain, swelling and some "disturbance of locomotion."  Moreover, none of these symptoms appear so severe such that a rating in excess of 30 percent is warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right knee disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right knee according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, while the Veteran has complained of some pain, it does not appear that such symptoms are "severe" in nature.  Moreover, his range of motion is well in excess of that required for an increased rating.  Therefore, a rating in excess of 30 percent is not warranted for his right knee disability.

Service Connection

The Veteran is also seeking service connection for a left knee disorder, which he asserts has been caused by years of compensating for his service-connected right knee disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis of the knee, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a left knee disorder while in service.  Significantly, the Veteran's separation physical examination in March 1965 fails to document any complaints of or observed symptoms related to a left knee disorder.  In fact, the post-service evidence does not reflect symptoms related to a left knee disorder until 1973, when he was treated for a damaged ligament following a post-service injury.  The Board emphasizes that this first indication of a left knee disorder is approximately 8 years after he left active duty.  In any event, the Board recognizes that the Veteran has not truly asserted experiencing continuing left knee symptoms since service.  

Rather, in support of his claim, the Veteran has submitted statements from two private treating physicians, both of whom have opined that the Veteran's left knee disorder is related to his service-connected right knee disability.  Specifically, in a July 2012 letter, Dr. S.S. stated that the Veteran has been favoring his right knee for many years, and this has resulted in degenerative joint disease in both knees before they were both eventually replaced with prosthetics.  In another letter submitted that same month, Dr. D.H. also noted that the Veteran "tended to favor the right knee by bearing increasing load on the left knee and as a result underwent surgery on the left knee in 1973."  As a result, this physician continued, the Veteran developed advanced arthritis in both knees.  

However, the Veteran's claim was also reviewed by a VA examiner in June 2013.  There, after a thorough examination of the Veteran and a review of the claims file, the VA examiner opined that the Veteran's left knee disorder was less likely than not related to his service-connected right knee disability.  In providing this opinion, the examiner discounted the value of the private opinions, as the one from Dr. S.S. makes no reference to the Veteran's left knee injury in 1973, and neither physician treated the Veteran until relatively recently.  Moreover, the VA examiner pointed out that the Veteran worked in a field (engineering) that would have added additional stress to his knees, and the diagnosis of arthritis in the knees was relatively normal for someone of the Veteran's age.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

When balancing the evidence of record, the Board places more probative value on the conclusions of the VA examiner.  First, not only did the VA examiner have the opportunity to review the claims file (and have a more accurate understanding of the Veteran's medical history), but the VA examiner has also provided a more thorough explanation in support of his opinion.  On the other hand, both private opinions are based substantially on the bare theory that the Veteran was compensating for his right knee disability and little else.  

Importantly, not only are the explanations in the private opinions cursory, they are somewhat contradicted by other evidence in the record, which noted on multiple occasions that the Veteran exercised regularly, including running approximately 15 miles per week, and participated in other sports before the knee replacements.  Such high levels of physical activity would not be expected if the Veteran's symptoms and compensation in gait were as significant as the private physicians suggest.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his left knee disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his left knee disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders such as to the knee are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's left knee disability are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, service connection is denied.

Temporary Total Ratings Based on Convalescence

The Veteran has also claimed entitlement to a temporary total evaluation total disability based on a period of convalescence following a total left knee replacement.  See 38 C.F.R. § 4.30(a) (2013).  A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Id.

However, for the reasons stated above, the Veteran is not service connected for his left knee disorder.  Accordingly, he cannot receive compensation under § 4.30 for the period of convalescence that resulted.  In other words, as the Veteran did not meet an essential legal requirement under the governing regulation (i.e., that the treatment in question must have been for a service-connected disability), he has not presented a claim upon which relief can be granted. In such cases where the law is dispositive of the claim, as is the case here, the claim must be denied as a matter of law, because of the absence of legal merit or lack of entitlement under the law.  The appeal is accordingly denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994),


ORDER

A rating in excess of 30 percent for residuals of a right knee disability, status post total knee replacement, is denied. 

Service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, is denied.
 
A temporary total rating based on the need for convalescence following a total knee replacement to the left knee is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


